DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 33, 42 and 47 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-28, 30-31, 34-37, 39-40, 43-35 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (CN 202011377 U) in view of Jezabek et al. (US 2015/0187092 A1).

Claim 26. Zeng et al. disclose a device for compressing images (read as a vehicle anti-theft monitoring alarm after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]), comprising: 
interface circuitry to receive a first image captured by a camera (read as vehicle anti-theft monitoring alarm after receiving the command, starting the camera device to take photos [0042]); and 
processing circuitry (read as main MCU [0042]) to: 
receive a request to compress the first image (read as after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]); 
Zeng et al. do not explicitly disclose

determine, based at least in part on the context information, whether the first image is related to the one or more second images; 
upon determining that the first image is related to the one or more second images, compress the first image with reference to a related image from the one or more second images; and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images.
However, Jezabek et al. disclose
access context information associated with a plurality of images (read as the context of the images that were identified by the image identification module 202 [0046]), wherein the plurality of images comprises the first image and one or more second images (read as image data store 204 may contain the original images that are to be compressed at various image qualities [0044]), and wherein the context information indicates a context in which each of the plurality of images are captured (read as image quality may be a higher image quality than the first image quality [0010]); 
determine, based at least in part on the context information, whether the first image is related to the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]); 
upon determining that the first image is related to the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement.), compress the first image with reference to a related image from the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images (read as the context based image compression module 106 [0045]… The context analysis module 206 may also include an image quality determination module 314 that may determine an image quality for compression based on the identified contexts [0049].).
The idea, of performing image compression based on identified context, is clearly disclosed by Jezabek et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zeng et al. with the teaching of Jezabek et al. in order to provide for image compression at various image qualities based on one or more contexts associated with each image required by a client application. The one or more contexts of each image may be identified and used to determine an image quality for compressing the image at the required size for the client application… After compression, the compressed images may then be transmitted to the client device (Zeng et al. [0034]). Transmitting compressed data requires less bandwidth.

Claim 27. The device of Claim 26, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the context information comprises time and location data for the plurality of images, wherein the time and location data indicates a time (Zeng et al.: read as real-time [0004]) and location in which each of the plurality of images are captured (Zeng et al.: read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.).

Claim 28. The device of Claim 27, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the processing circuitry to determine, based at least in part on the context information  (Jezabek et al.: read as the context of the images that were identified by the image identification module 202 [0046]), whether the first image is related to the one or more second images is further to: 
determine, based on the time and location data, 
whether the first image and the one or more second images are captured at a similar time and location (Zeng et al.: read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.).

Claim 30. The device of Claim 26, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the context information comprises content labels for the plurality of images, wherein the content labels indicate content detected in each of the plurality of images (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]).

Claim 31. The device of Claim 30, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the processing circuitry to determine, based at least in part on the context information, whether the first image is related to the one or more second images is further to: 
determine, based on the content labels, whether the first image and the one or more second images contain similar content (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]).

Claim 34. The device of Claim 26, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the interface circuitry to receive the first image captured by the camera is further to: 
receive the first image from the camera (read as vehicle anti-theft monitoring alarm after receiving the command, starting the camera device to take photos [0042]); or 
receive the first image over a network.

Claim 35. Zeng et al. disclose at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions, when executed on processing circuitry (read as similar non-transitory (or transitory), tangible (or non-tangible) storage medium; or any type of medium suitable for storing, encoding, or carrying a series of instructions for execution by the computer system 600 to perform any one or more of the processes [0112]), cause the processing circuitry to: 
receive a request to compress a first image, wherein the first image is captured by a camera (read as after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]); 
Zeng et al. do not explicitly disclose
access context information associated with a plurality of images, wherein the plurality of images comprises the first image and one or more second images, and wherein the context information indicates a context in which each of the plurality of images are captured; 
determine, based at least in part on the context information, whether the first image is related to the one or more second images; 
upon determining that the first image is related to the one or more second images, compress the first image with reference to a related image from the one or more second images; and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images.
However, Jezabek et al. disclose
access context information associated with a plurality of images (read as the context of the images that were identified by the image identification module 202 [0046]), wherein the plurality of images comprises the first image and one or more second images, and wherein the context information indicates a context in which each of the plurality of images are captured (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
determine, based at least in part on the context information, whether the first image is related to the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
upon determining that the first image is related to the one or more second images, compress the first image with reference to a related image from the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images (read as the context based image compression module 106 [0045]… The context analysis module 206 may also include an image quality determination module 314 that may determine an image quality for compression based on the identified contexts [0049].).
The idea, of performing image compression based on identified context, is clearly disclosed by Jezabek et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zeng et al. with the teaching of Jezabek et al. in order to provide for image compression at various image qualities based on one or more contexts associated with each image required by a client application. The one or more contexts of each image may be identified and used to determine an image quality for compressing the image at the required size for the client application… After compression, the compressed images may then be transmitted to the client device (Zeng et al. [0034]). Transmitting compressed data requires less bandwidth.

Claim 36. The storage medium of Claim 35, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the context information comprises time and location data for the plurality of images, wherein the time and location data indicates a time and location in which each of the plurality of images are captured (read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.).

Claim 37. The storage medium of Claim 36, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the instructions that cause the processing circuitry to determine, based at least in part on the context information (Jezabek et al.: read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement), whether the first image is related to the one or more second images further cause the processing circuitry to: 
determine, based on the time and location data, whether the first image and the one or more second images are captured at a similar time and location (read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.).

Claim 39. The storage medium of Claim 35, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the context information comprises content labels for the plurality of images, wherein the content labels indicate content detected in each of the plurality of images (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]).

Claim 40. The storage medium of Claim 39, the combination of Jezabek et al. and Zeng et al. teaches,
wherein the instructions that cause the processing circuitry to determine, based at least in part on the context information, whether the first image is related to the one or more second images further cause the processing circuitry to: 
determine, based on the content labels, whether the first image and the one or more second images contain similar content (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]).

Claim 43. Zeng et al. disclose a method of compressing images (FIGs. 2-9), comprising: 
receiving a request to compress a first image, wherein the first image is captured by a camera (read as after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]); 
Zeng et al. do not explicitly disclose
accessing context information associated with a plurality of images, wherein the plurality of images comprises the first image and one or more second images, and wherein the context information indicates a context in which each of the plurality of images are captured; 
determining, based at least in part on the context information, whether the first image is related to the one or more second images; 
upon determining that the first image is related to the one or more second images, compressing the first image with reference to a related image from the one or more second images; and 
upon determining that the first image is unrelated to the one or more second images, compressing the first image independently of the one or more second images.
However, Jezabek et al. disclose
accessing context information associated with a plurality of images (read as the context of the images that were identified by the image identification module 202 [0046]), wherein the plurality of images comprises the first image and one or more second images (read as image data store 204 may contain the original images that are to be compressed at various image qualities [0044]), and wherein the context information indicates a context in which each of the plurality of images are captured (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
determining, based at least in part on the context information, whether the first image is related to the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
upon determining that the first image is related to the one or more second images, compressing the first image with reference to a related image from the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); and 
upon determining that the first image is unrelated to the one or more second images, compressing the first image independently of the one or more second images (read as the context based image compression module 106 [0045]… The context analysis module 206 may also include an image quality determination module 314 that may determine an image quality for compression based on the identified contexts [0049].).
The idea, of performing image compression based on identified context, is clearly disclosed by Jezabek et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zeng et al. with the teaching of Jezabek et al. in order to provide for image compression at various image qualities based on one or more contexts associated with each image required by a client application. The one or more contexts of each image may be identified and used to determine an image quality for compressing the image at the required size for the client application… After compression, the compressed images may then be transmitted to the client device (Zeng et al. [0034]). Transmitting compressed data requires less bandwidth.

Claim 44. The method of Claim 43, the combination of Jezabek et al. and Zeng et al. teaches,
wherein: 
the context information comprises time and location data for the plurality of images, wherein the time and location data indicates a time and location in which each of the plurality of images are captured (Zeng et al.: read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.); and 
determining, based at least in part on the context information, whether the first image is related to the one or more second images comprises (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement): 
determining, based on the time and location data, whether the first image and the one or more second images are captured at a similar time and location (Zeng et al.: read as camera device to take photos [004]. Time and location could be included with the photos since they are taken by a vehicle anti-theft monitoring alarm.).

Claim 45. The method of Claim 43, the combination of Jezabek et al. and Zeng et al. teaches,
wherein: 
the context information comprises content labels for the plurality of images, wherein the content labels indicate content detected in each of the plurality of images (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]); and 
determining, based at least in part on the context information, whether the first image is related to the one or more second images comprises (Jezabek et al.: read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement): 
determining, based on the content labels, whether the first image and the one or more second images contain similar content (Jezabek et al.: read as content (e.g., stories, status updates, news items) related to major life events (e.g., marriages) of the user's friends may be determined to be important to the user. An image, or content including the image, that is similar to the type of images or content that the user has previously shown an interest in may be determined to be important to the user. For example, a user may have an interest in motorcycles and thus any images of motorcycles may be compressed at a higher image quality. Images from a user's close friends or family may be determined to be important to the user and thus compressed at a higher image quality. [0065]).

Claim 48. Zeng et al. disclose a system for capturing and compressing images (read as a vehicle anti-theft monitoring alarm after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]), comprising: 
a camera to capture a plurality of images, wherein the plurality of images comprises a first image and one or more second images (read as after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]); and 
processing circuitry (read as main MCU [0042]) to:
receive a request to compress the first image (read as after receiving the command, starting the camera device to take photos and compressed into a JPEG form image [0042]); 
Zeng et al. do not explicitly disclose
access context information associated with the plurality of images, wherein the context information indicates a context in which each of the plurality of images are captured; 
determine, based at least in part on the context information, whether the first image is related to the one or more second images; 
upon determining that the first image is related to the one or more second images, compress the first image with reference to a related image from the one or more second images; and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images.
However, Jezabek et al. disclose
access context information associated with the plurality of images (read as the context of the images that were identified by the image identification module 202 [0046]), wherein the context information indicates a context in which each of the plurality of images are captured (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
determine, based at least in part on the context information, whether the first image is related to the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); 
upon determining that the first image is related to the one or more second images, compress the first image with reference to a related image from the one or more second images (read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement); and 
upon determining that the first image is unrelated to the one or more second images, compress the first image independently of the one or more second images (read as the context based image compression module 106 [0045]… The context analysis module 206 may also include an image quality determination module 314 that may determine an image quality for compression based on the identified contexts [0049].).
The idea, of performing image compression based on identified context, is clearly disclosed by Jezabek et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Zeng et al. with the teaching of Jezabek et al. in order to provide for image compression at various image qualities based on one or more contexts associated with each image required by a client application. The one or more contexts of each image may be identified and used to determine an image quality for compressing the image at the required size for the client application… After compression, the compressed images may then be transmitted to the client device (Zeng et al. [0034]). Transmitting compressed data requires less bandwidth.

Claim 49. The system of Claim 48, the combination of Jezabek et al. and Zeng et al. teaches,
wherein: 
the system is comprised in a mobile device (Zeng et al.: mobile phone [0003]); and 
the mobile device further comprises one or more sensors to capture the context information associated with the plurality of images (Jezabek et al.: read as the context of the images that were identified by the image identification module 202 [0046]), wherein the one or more sensors comprise at least one of: 
a GPS receiver (Zeng et al.: GPS position function [0002]); 
a gyroscope; or 
an accelerometer.

Claim 50. The system of Claim 49, the combination of Jezabek et al. and Zeng et al. teaches,
wherein: 
the mobile device further comprises a storage medium (Zeng et al.: read as similar non-transitory (or transitory), tangible (or non-tangible) storage medium; or any type of medium suitable for storing, encoding, or carrying a series of instructions for execution by the computer system 600 to perform any one or more of the processes [0112]); and 
the processing circuitry is further to store a compressed first image on the storage medium, wherein the compressed first image is generated based on compressing the first image (Jezabek et al.: read as Some contexts may suggest a need for a high image quality to be used. Other contexts may suggest that a high image quality may not be necessary and a lower image quality may be adequate [0046]. The images might be related in terms of the quality requirement).

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Zeng et al. (CN 202011377 U) in view of Jezabek et al. (US 2015/0187092 A1) in view of Curcio et al. (US 10347298 B2).

Claim 29. The device of Claim 26, the combination of Jezabek et al. and Zeng et al. does not explicitly disclose,
wherein the context information comprises device orientation data for the plurality of images, wherein the device orientation data indicates an orientation of a device used to capture each of the plurality of images.
However, in the related field of endeavor Curcio et al. disclose: The context data may comprise e.g. information about the location and/or orientation of a camera (Column 6 lines 46-48).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Jezabek et al. and Zeng et al. with the teaching of Curcio et al. in order to generate video control data to reduce the size of data storage on a server or a portable device. The control data may be generated from one or more video sequences based on context data associated with said video sequences. The context data may comprise e.g. information about the location and/or orientation of a camera.   (Curcio et al. (Column 6 lines 44-48). 

Claim 38. The storage medium of Claim 35, the combination of Jezabek et al. and Zeng et al. does not explicitly disclose,
wherein the context information comprises device orientation data for the plurality of images, wherein the device orientation data indicates an orientation of a device used to capture each of the plurality of images.
However, in the related field of endeavor Curcio et al. disclose: The context data may comprise e.g. information about the location and/or orientation of a camera (Column 6 lines 46-48).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Jezabek et al. and Zeng et al. with the teaching of Curcio et al. in order to generate video control data to reduce the size of data storage on a server or a portable device. The control data may be generated from one or more video sequences based on context data associated with said video sequences. The context data may comprise e.g. information about the location and/or orientation of a camera.   (Curcio et al. (Column 6 lines 44-48).

Claims 32, 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zeng et al. (CN 202011377 U) in view of Jezabek et al. (US 2015/0187092 A1) in view of Litercousi et al. (CN 109941286 A).

Claim 32. The device of Claim 26, the combination of Jezabek et al. and Zeng et al. does not explicitly disclose,
wherein the processing circuitry to determine, based at least in part on the context information, whether the first image is related to the one or more second images is further to: 
identify a correlation among the context information associated with the first image and the one or more second images; 
identify a correlation among features detected in the first image and the one or more second images; and 
determine, based at least in part on the correlation among the context information and the correlation among the features, that the first image is related to the one or more second images.
However, in the related field of endeavor Litercousi et al. disclose: Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification (English translation). The idea, of determining context correlation among images, is clearly disclosed by Litercousi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Jezabek et al. and Zeng et al. with the teaching of Litercousi et al. in order to provides a more complete picture of the condition environment of the whole road, which is used for reducing road noise (e.g., vehicle shadow) captured from a single camera. further contributes to the enhancement of image analysis results, including a characteristic learning and feature classification, because four partial image not related to become associated and related to better for feature learning. Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification. synthetic image analysis can simplify data processing and algorithm development, because the data mark and training can be one process but not in other four process is finished, and it can adopt single algorithm frame rather than using other fusion algorithm development of other four algorithms.  (Litercousi et al. (English translation).

Claim 41. The storage medium of Claim 35, the combination of Jezabek et al. and Zeng et al. does not explicitly disclose,
wherein the instructions that cause the processing circuitry to determine, based at least in part on the context information, whether the first image is related to the one or more second images further cause the processing circuitry to: 
identify a correlation among the context information associated with the first image and the one or more second images; 
identify a correlation among features detected in the first image and the one or more second images; and 
determine, based at least in part on the correlation among the context information and the correlation among the features, that the first image is related to the one or more second images.
However, in the related field of endeavor Litercousi et al. disclose: Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification (English translation). The idea, of determining context correlation among images, is clearly disclosed by Litercousi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Jezabek et al. and Zeng et al. with the teaching of Litercousi et al. in order to provides a more complete picture of the condition environment of the whole road, which is used for reducing road noise (e.g., vehicle shadow) captured from a single camera. further contributes to the enhancement of image analysis results, including a characteristic learning and feature classification, because four partial image not related to become associated and related to better for feature learning. Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification. synthetic image analysis can simplify data processing and algorithm development, because the data mark and training can be one process but not in other four process is finished, and it can adopt single algorithm frame rather than using other fusion algorithm development of other four algorithms.  (Litercousi et al. (English translation).

Claim 46. The method of Claim 43, the combination of Jezabek et al. and Zeng et al. does not explicitly disclose,
wherein determining, based at least in part on the context information, whether the first image is related to the one or more second images comprises: 
identifying a correlation among the context information associated with the first image and the one or more second images; 
identifying a correlation among features detected in the first image and the one or more second images; and 
determining, based at least in part on the correlation among the context information and the correlation among the features, that the first image is related to the one or more second images.
However, in the related field of endeavor Litercousi et al. disclose: Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification (English translation). The idea, of determining context correlation among images, is clearly disclosed by Litercousi et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Jezabek et al. and Zeng et al. with the teaching of Litercousi et al. in order to provides a more complete picture of the condition environment of the whole road, which is used for reducing road noise (e.g., vehicle shadow) captured from a single camera. further contributes to the enhancement of image analysis results, including a characteristic learning and feature classification, because four partial image not related to become associated and related to better for feature learning. Further, the image scene combination allows the context correlation between each image scene, to improve feature learning and classification. synthetic image analysis can simplify data processing and algorithm development, because the data mark and training can be one process but not in other four process is finished, and it can adopt single algorithm frame rather than using other fusion algorithm development of other four algorithms.  (Litercousi et al. (English translation).


Claims 1 - 25. (Canceled)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646